724 S.E.2d 515 (2012)
STATE
v.
William Eugene ROBINSON.
No. 142A12-1.
Supreme Court of North Carolina.
April 12, 2012.
Malcolm Ray Hunter, Jr., Executive Director, for Robinson, William Eugene.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Reece Saunders, District Attorney, for State of North Carolina.
Michael D. Parker, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 4th of April 2012 by Defendant for Stay of Appellate Proceedings in Light of Pending Racial Justice Act Motion:
"Motion Allowed by order of the Court in conference, this the 12th of April 2012."